United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2551
                                    ___________

JacQaus L. Martin,                     *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Nebraska Department of Correctional    *
Services; Richard G. Kopf, Judge,      *      [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                           Submitted: November 3, 2000
                               Filed: November 7, 2000
                                   ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Nebraska inmate JacQuas L. Martin appeals the district court’s1 order denying
him leave to proceed in forma pauperis and dismissing his civil rights complaint without
prejudice under the “three strikes” provision of the Prison Litigation Reform Act,
codified at 28 U.S.C. § 1915(g). After carefully reviewing the record and Martin’s
brief on appeal, we conclude the district court correctly applied § 1915(g).

      1
       The HONORABLE WARREN K. URBOM, United States District Judge for
the District of Nebraska, affirming an order of the HONORABLE KATHLEEN A.
JAUDZEMIS, United States Magistrate Judge for the District of Nebraska.
Accordingly, we affirm. See 8th Cir. R. 47B. All pending motions and petitions are
denied.

      A true copy.

            Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-